Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ted A. Crawford on 6/4/21.

				     Claims
1. (Previously presented) An error correction control (ECC) decoder comprising:
a first buffer;
a second buffer; and
circuitry to:
receive a low density parity check (LDPC) codeword;
store bits of the LDPC codeword in the first buffer for use of each bit of the LDPC codeword as a separate variable node for implementing a bit-flipping algorithm;
store information that includes the bits of the LDPC codeword in the second buffer;
determine whether one or more check nodes coupled with the separate variable nodes according to a Tanner graph are unsatisfied based on separate parity check equations for the one or more check nodes calculated during an iteration of the bit-flipping algorithm;
compare the bits of the LDPC codeword stored in the second buffer to bits for the separate variable nodes;
adjust a value associated with one or more criteria for flipping a bit included in individual bits of the separate variable nodes based on whether the bit matches a 
cause the bit to flip based on the adjusted value equaling or exceeding a bit-flipping threshold value; and
decode the LDPC codeword with the flipped bit based on all check nodes coupled with the separate variable nodes being satisfied following the flipping of the bit.

2. (Canceled).

3. (Currently Amended) The ECC decoder of claim 1, further comprising; 
the value associated with one or more criteria is a count of unsatisfied check nodes coupled with a variable node having the bit that was flipped; and
the bit-flipping threshold value is 50 percent of check nodes coupled with the variable node are determined to be counted as unsatisfied check nodes.

4. (Previously presented) The ECC decoder of claim 3, further comprising the circuitry to: 
increment the count of unsatisfied check nodes based on the bit not matching the respective binary value for the corresponding bit of the LDPC codeword stored in the second buffer in order to adjust the value associated with one or more criteria for flipping the bit; and
cause the bit to flip based on the count of unsatisfied check nodes exceeding 50 percent of check nodes coupled with the variable node.

5. (Currently Amended) The ECC decoder of claim 1, further comprising:
the value associated with one or more criteria is based on a sum of 2-bit binary values for one or more check nodes coupled with a variable node having the bit that was flipped, wherein;
a first bit of a 2-bit binary value for each of the one or more check nodes indicates whether a check node passed a parity check equation during the iteration of the bit-flipping algorithm; and 
a second bit of the 2-bit binary value indicates whether the variable node had been flipped in a previous iteration of the bit-flipping algorithm.


	increase the sum of 2-bit binary values based on the bit not matching the respective binary value for the corresponding bit of the LDPC codeword stored in the second buffer in order to adjust the value associated with the one or more criteria for flipping the bit; and
the bit-flipping threshold value is based on a syndrome ceiling value, wherein the circuitry is to cause the bit to flip based on the sum of 2-bit binary values exceeding the syndrome ceiling value.

7. (Original) The ECC decoder of claim 1, comprising receiving the LDPC codeword from a memory including volatile or non-volatile memory.

8. (Original) The ECC decoder of claim 7, the volatile memory comprising random-access memory (RAM), Dynamic RAM (DRAM), double data rate synchronous dynamic RAM (DDR SDRAM), static random-access memory (SRAM), thyristor RAM (T-RAM) or zero-capacitor RAM (Z-RAM). 

9. (Original) The ECC decoder of claim 8, the non-volatile memory comprising phase change memory that uses chalcogenide phase change material, flash memory, single or multi-level phase change memory (PCM), nanowire memory, ferroelectric transistor random access memory (FeTRAM), anti-ferroelectric memory, resistive memory including a metal oxide base, an oxygen vacancy base and a conductive bridge random access memory (CB-RAM), a spintronic magnetic junction memory, a magnetic tunneling junction (MTJ) memory, a domain wall (DW) and spin orbit transfer (SOT) memory, a thyristor based memory, a magnetoresistive random access memory (MRAM) that incorporates memristor technology, or spin transfer torque MRAM (STT-MRAM).

10. (Original) The ECC decoder of claim 1, comprising the circuitry to receive the LDPC codeword from a memory medium, a wireless communication medium or an optical communication medium.

11. (Previously presented) A method comprising:

storing bits of the LDPC codeword in a first buffer of a bit-flipping error correction control (ECC) decoder for use of each bit of the LDPC codeword as a separate variable node by the bit-flipping ECC decoder;
storing information that includes the bits of the LDPC codeword in a second buffer of the bit-flipping ECC decoder;
determining whether one or more check nodes coupled with the separate variable nodes according to a Tanner graph are unsatisfied based on separate parity check equations for the one or more check nodes calculated during an iteration of a bit-flipping algorithm;
comparing the bits of the LDPC codeword stored in the second buffer to bits for the separate variable nodes;
adjusting a value associated with one or more criteria for flipping a bit included in individual bits of the separate variable nodes based on whether the bit matches a respective binary value for a corresponding bit of the LDPC codeword stored in the second buffer; 
causing the bit to flip based on the adjusted value equaling or exceeding a bit-flipping threshold value; and
decoding the LDPC codeword with the flipped bit based on all check nodes coupled with the separate variable nodes being satisfied following the flipping of the bit.

12. (Canceled).

13. (Currently Amended) The method of claim 11, further comprising; 
the value associated with one or more criteria is a count of unsatisfied check nodes coupled with a variable node having the bit that was flipped; and
the bit-flipping threshold value is 50 percent of check nodes coupled with the variable node are determined to be counted as unsatisfied check nodes.

14. (Previously presented) The method of claim 13, further comprising: 
incrementing the count of unsatisfied check nodes based on the bit not matching the respective binary value for the corresponding bit of the LDPC codeword stored in the second buffer in order to adjust the value associated with one or more criteria for flipping the bit; and


15. (Previously presented) The method of claim 13, further comprising:
the value associated with one or more criteria is based on a sum of 2-bit binary values for one or more check nodes coupled with a variable node having the bit that was flipped, wherein;
a first bit of a 2-bit binary value for each of the one or more check nodes indicates whether a check node passed a parity check equation during the iteration of the bit-flipping algorithm; and 
a second bit of the 2-bit binary value indicates whether the variable node had been flipped in a previous iteration of the bit-flipping algorithm.

16. (Currently Amended) The method of claim 15, further comprising:
	the bit-flipping threshold value is based on a syndrome ceiling value,
increasing the sum of 2-bit binary values based on the bit not matching the respective binary value for the corresponding bit of the LDPC codeword stored in the second buffer in order to adjust the value associated with the one or more criteria for flipping the bit; and
causing the bit to flip based on the sum of 2-bit binary values exceeding the syndrome ceiling value.

17. (Original) The method of claim 11, comprising receiving the LDPC codeword from a memory medium, a wireless communication medium or an optical communication medium.

18. (Previously presented) An apparatus comprising:
at least one memory device; and
a controller that includes an error correction control (ECC) decoder, the ECC decoder to include:
a first buffer;
a second buffer; and
circuitry to:

store bits of the LDPC codeword in the first buffer for use of each bit of the LDPC codeword as a separate variable node for implementing a bit-flipping algorithm;
store information that includes the bits of the LDPC codeword in the second buffer;
determine whether one or more check nodes coupled with the separate variable nodes according to a Tanner graph are unsatisfied based on separate parity check equations for the one or more check nodes calculated during an iteration of the bit-flipping algorithm;
compare the bits of the LDPC codeword stored in the second buffer to bits for the separate variable nodes;
adjust a value associated with one or more criteria for flipping a bit included in individual bits of the separate variable nodes based on whether the bit matches a respective binary value for a corresponding bit of the LDPC codeword stored in the second buffer;
cause the bit to flip based on the adjusted value equaling or exceeding a bit-flipping threshold value; and
decode the LDPC codeword with the flipped bit based on all check nodes coupled with the separate variable nodes being satisfied following the flipping of the bit.

19. (Canceled).

20. (Currently Amended) The apparatus of claim 18, further comprising; 
the value associated with one or more criteria is a count of unsatisfied check nodes coupled with a variable node having the bit that was flipped; and
the bit-flipping threshold value is 50 percent of check nodes coupled with the variable node are determined to be counted as unsatisfied check nodes.


increment the count of unsatisfied check nodes based on the bit not matching the respective binary value for the corresponding bit of the LDPC codeword stored in the second buffer in order to adjust the value associated with one or more criteria for flipping the bit; and
cause the bit to flip based on the count of unsatisfied check nodes exceeding 50 percent of check nodes coupled with the variable node.

22. (Currently Amended) The apparatus of claim 118, further comprising:
the value associated with one or more criteria is based on a sum of 2-bit binary values for one or more check nodes coupled with a variable node having the bit that was flipped, wherein;
a first bit of a 2-bit binary value for each of the one or more check nodes indicates whether a check node passed a parity check equation during the iteration of the bit-flipping algorithm; and 
a second bit of the 2-bit binary value indicates whether the variable node had been flipped in a previous iteration of the bit-flipping algorithm.

23. (Previously presented) The apparatus of claim 22, further comprising the circuitry to:
	increase the sum of 2-bit binary values based on the bit not matching the respective binary value for the corresponding bit of the LDPC codeword stored in the second buffer in order to adjust the value associated with the one or more criteria for flipping the bit; and
the bit-flipping threshold is based on a syndrome ceiling value, wherein the circuitry is to cause the bit to flip based on the sum of 2-bit binary values exceeding the syndrome ceiling value.



					  Allowability
Claims 1, 3-11, 13-18 and 20-23 allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Ueng et al. – U.S. Pub. No. 2014/0281786) teaches: when a new check node operation begins, a 
However, when read as a whole, the prior art does not teach: compare the bits of the LDPC codeword stored in the second buffer to bits for the separate variable nodes; adjust a value associated with one or more criteria for flipping a bit included in individual bits of the separate variable nodes based on whether the bit matches a respective binary value for a corresponding bit of the LDPC codeword stored in the second buffer; cause the bit to flip based on the adjusted value equaling or exceeding a bit-flipping threshold value; and decode the LDPC codeword with the flipped bit based on all check nodes coupled with the separate variable nodes being satisfied following the flipping of the bit.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                           CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          
          EA
        6/4/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112